Title: Editorial Note
From: 
To: 

GW began considering the schedule and route of his intended Southern Tour at least as early as the fall of 1790. William Blount, governor of the Southwest Territory, who visited Mount Vernon in September 1790, reported to his brother John Gray Blount in a letter of 20 Sept. 1790 that GW planned to tour the South in March, April, and May 1791, adding that the president would “proceed by the lower Road, and return by the uper or the Reverse and from what fell in the Course of Conversation on the Subject I think he will proceed Via Norfolk, Edenton, Washington, New Bern, Wilmington, Charleston, Savannah then up to Augusta and return by Way of Columbia, Campden, Charlotte, Salisbury thence the most direct Road to Richmond leaving Petersburg to the Right.” This was generally the route Washington followed in the spring of 1791, although he proceeded from Richmond to Petersburg rather than to Norfolk on his way southward, and on his

return he traveled through Charlotte Court House, Va., directly to Fredericksburg, passing to the west of both Petersburg and Richmond. GW was entirely unacquainted with the roads through the Carolinas and Georgia, never having traveled farther south than the Great Dismal Swamp region in the northwestern corner of North Carolina. He consequently sought the advice of southern members of Congress and Associate Justice James Iredell of the Supreme Court regarding the best routes through these states. Among the documents preserved in the Washington Papers in the Library of Congress are six distinct memoranda providing the distances between various points on the route between Philadelphia and Augusta. GW and his secretaries apparently used these memoranda, and perhaps others, to devise a draft itinerary for the Southern Tour. None of these documents is signed or dated, and supplying dates for them is problematic. GW arrived in Philadelphia for the final session of the First Congress with his route clearly in mind and may have begun making inquiries about the best roads immediately. Most of the memoranda probably were drafted in January or February, since GW had explained in his letter to William Washington of 8 Jan. 1791 that he did not intend to stay in private houses, a determination that could not be rigidly adhered to, as GW undoubtedly learned as he collected information about the roads and available accommodations from southerners in Philadelphia. Southern members of Congress departed for home in the first week of March, and GW’s itinerary was completed by that time. The focus of the Southern Tour was to be GW’s visit to Charleston, S.C., and GW was determined to reach that city by the most expeditious route. When he arrived in Philadelphia, GW apparently had not yet decided whether to proceed southward through Edenton, N.C., and then south through the North Carolina tidewater to New Bern or to take the more direct route to New Bern through Halifax. North Carolina congressman Hugh Williamson provided GW with a memorandum comparing the distances of the two routes (Document I). This document was accompanied by a simple sketch map tracing the two routes. Williamson also provided GW with a memorandum outlining the mileage between Philadelphia and Lamprier’s Ferry, just northwest of Charleston, S.C. (Williamson rendered this name “Lamprieres”), based on the inland route to New Bern via Halifax, which he seems to have been recommending. Williamson reported that the route from Petersburg to New Bern via Halifax was 192 miles, while that through Edenton was 224 miles, exclusive of ferries, adding considerably to the time required to reach New Bern via Edenton. GW received a similar memorandum comparing the distances southward via Halifax, N.C.,

and Edenton from John B. Ashe (Document III). James Iredell provided GW with a memorandum providing the distances from Richmond, Va., to Edenton, N.C. (Document IV). This memorandum may have been directed to GW’s secretary William Jackson. Iredell wrote a second memorandum to Jackson describing the route southward from New Bern to Georgetown, S.C., in considerable detail (Document V). Iredell confessed ignorance of the route from Georgetown to Charleston and asserted that he had no knowledge of the route from Savannah to Augusta, Georgia. Using these memoranda, and such other information as he could obtain in Philadelphia, GW and his secretaries developed an itinerary for the Southern Tour. Based on the comparative information about the roads to New Bern via Halifax and Edenton, N.C., GW decided to proceed southward by the faster, more direct, but probably less populous route to New Bern through Halifax, North Carolina. Document VI, a draft itinerary on the route from Savannah to Augusta, Ga., probably was prepared before he drafted his final itinerary. The writer of the Georgia itinerary has not been identified. The final itinerary (Document VII) probably was completed sometime in the last week of February or the first week of March. It is entirely in GW’s hand and bears a notation on the reverse, also in his hand, apparently added after the tour, which reads: “Route & Stages of G. Washington in the yr 1791 Which he performed at the time & in the manner therein enumerated: except (on acct of the extreme badness of the Roads) he went from Wilmington in the Delaware State by way of the Eastern Shore & Annapolis instead of Baltimore[.]” This itinerary was based on the presumption that GW would leave Philadelphia on or about 10 Mar., a date that probably could not have been decided on before the middle of February. In addition to the deviation GW mentioned in his note, he departed from his planned route after leaving Guilford Court House, N.C., from which he proceeded by the most direct route to Fredericksburg, Va., bypassing Hillsborough, N.C., Petersburg, and Richmond, Virginia. The decision to amend the latter part of the itinerary in this way seems to have been made while GW was at Mount Vernon in the first week of April, since he wrote to his department secretaries on 4 April that he would return through “Guilford, Hillsborough, Harrisburg, Williamsburg to Taylor’s ferry on the Roanoke, and thence to Fredericksburg by the nearest and best road.” The change was probably the result of the unexpected delay in the trip at Mount Vernon occasioned by the pressing need to complete arrangements for the organization of the Virginia levies for the impending expedition against the hostile Indians in the Northwest. All seven of the documents, and Hugh Williamson’s

sketch map, are in DLC:GW. No revised itinerary reflecting the changes imposed by GW’s late start and his unexpectedly long delay at Mount Vernon has been found and it seems unlikely that one was prepared. GW wrote to Alexander Hamilton, Thomas Jefferson, and Henry Knox on 4 April to advise them of his departure from Mount Vernon and informing them that he expected to reach Fredericksburg on 8 April, Richmond on 11 April, Petersburg on 14 April, Halifax, N.C., on 16 April, Tarboro on 18 April, New Bern on 20 April, Georgetown, S.C., on 29 April, and Charleston on 2 May, where he expected to remain five days, before reaching Savannah on 11 May. This is very close to the schedule GW maintained on his tour. He explained to his department heads that he expected to remain in Savannah, Ga., for two days before proceeding to Augusta, where he added that he expected to obtain information about the best upland route to take on his return northward. GW’s route on his Southern Tour is extensively documented in the published edition of his diaries, which includes detailed annotation on people he encountered, roads and ferries he used, as well as towns and accommodations along his route.